Napton, Judge,
delivered the opinion of the court.
This was a suit between principal and agent. The latter had collected a sum of money for the former, under a power of attorney, and this action was brought to recover it. The defence was, that the money did not belong to the principal *603and this was offered to be shown generally, and also by the production of a paper in possession of the plaintiffs. The proof was excluded by the court and this exclusion presents the only question in the case.
An agent has discharged his duty when he pays over to his principal the money he was authorized to collect. It is of no importance to him whether his principal’s title to the money or property be good or bad. That is a matter which concerns third persons, who, if they desire to protect their interests, can easily do so, either before or after the termination of the controversy between the principal and agent. This principle of law is conceded, but it is said that the paper called for in this case, and which it was alleged would show that the money collected by the defendant belonged to third persons, was admissible to show that the money was not really collected under the power of attorney, and was not collected as agent for the plaintiffs. Of course this could be shown, and if there had been any offer to show this, there could be no doubt the evidence should have been admitted. But the mere fact that the money collected belongs to third persons has no tendency to disprove the allegation that it was collected as money of the principal, especially where the only proof previously introduced in the case was positive and unequivocal that the money was collected under the power of attorney and as agent for the plaintiffs. If the simple fact that the money does not really belong to the principal is sufficient to rebut, or entitled to any weight in rebutting the positive proof of agency, then such evidence must be legitimate in all cases of this kind, and in every suit between principal and agent, the latter can go into the question of the ownership of the property or money which he has collected, upon the vague presumption that the money or property was not obtained through the agency, simply because the principal did not have any right to it. Such a course would defeat all the rules of evidence, and practically annul the responsibility of agents.
Judgment affirmed.
The other judges concur.